SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Plaintiff-appellant Teresa Childers appeals from the judgment of the United States District Court for the Western District of New York (Elfvin, J.) entered pursuant to an unreported Decision and Order dated December 2, 2004, granting defendants’ motion for summary judgment. The parties’ familiarity with the facts is assumed. For the reasons stated in the District Court’s thorough opinion, we affirm.
The judgment of the district court is AFFIRMED.